Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 16, 2017

                                       No. 04-17-00618-CV

                               Dina P. CISNEROS-BONNETTE,
                                           Appellant

                                                 v.

                                    Emcel P. BONNETTE, Jr.,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-11830
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

        The reporters’ records in this appeal were originally due on October 11, 2017. On
October 16, 2017, Ms. Maria Vargas, one of the three known court reporters in this case, filed a
letter stating the reporter’s record has not been filed because appellant failed to designate a
record. On November 3, 2017, this court issued an order stating that, if appellant desired a
reporter’s record, and had not already done so, appellant was hereby ORDERED to (1) request in
writing, no later than November 13, 2017, that a reporter’s record be prepared and (2) designate
in writing, no later than November 13, 2017, the exhibits and those portions of the record to be
included in the reporter’s record. Id. The appellant was also ORDERED to file a copy of the
request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than November 13,
2017. Finally, we ORDERED that appellant provide written proof to this court no later than
November 13, 2017 that either (1) the reporter’s fee had been paid or arrangements had been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. Our November 3, 2017, order cautioned appellant that if she failed to provide such written
proof within the time provided, this court would only consider those issues or points raised in
appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c).

         On November 3, 2017, the trial court conducted an evidentiary hearing on appellant’s
ability to pay for the various reporters’ records. On November 8, 2017, the trial court signed an
order finding appellant “able to afford the costs of court, appeal and the preparation of the court
reporters’ record.”
         On November 13, 2017, a second court reporter, Ms. Kayleen Rivera, filed a Notification
of Late Record stating the reporter’s record has not been filed because appellant failed to pay or
make arrangements to pay the reporter’s fee. The third court reporter, Ms. Letitia Moncivais, has
yet to file her record or a Notification of Late Record.

        If appellant desires a reporter’s record from Ms. Rivera and/or Ms. Moncivais, and has
not already done so, appellant is hereby ORDERED to (1) request in writing from Ms. Rivera
and/or Ms. Moncivais, no later than November 27, 2017, that a reporter’s record be prepared and
(2) designate in writing, no later than November 27, 2017, the exhibits and those portions of the
record to be included in the reporter’s record. Id. The appellant is also ORDERED to file a copy
of the request with both the trial court clerk, id. at 34.6(b)(2), and this court no later than
November 27, 2017. Finally, we ORDER that appellant provide written proof to this court no
later than November 27, 2017 that Ms. Rivera’s and/or Ms. Moncivais’s fee have been paid or
arrangements have been made to pay the reporter’s fee. If appellant fails to provide such written
proof within the time provided, her brief would be due within thirty (30) days from the date of
this order, and the court would only consider those issues or points raised in appellant’s brief that
do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2017.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court